Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 17, 2019

                                    No. 04-18-00575-CV

                                Charles Victor WILLIAMS,
                                         Appellant

                                              v.

                                    Scott STILES, et al.,
                                          Appellees

                 From the 131st Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-06819
                        Honorable Norma Gonzales, Judge Presiding


                                       ORDER
       Appellant’s brief was due to be filed by December 27, 2018. Neither the brief nor a
motion for extension of time have been filed. It is therefore ORDERED that appellant show
cause in writing within fifteen days from the date of this order why this appeal should not be
dismissed for want of prosecution. TEX. R. APP. P. 38.8(a).



                                                   _________________________________
                                                   Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2019.


                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court